In a habeas corpus proceeding with respect to custody of a child, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 15, 1973, which sustained the writ, awarded custody of the child to petitioner and directed that a warrant of attachment issue against appellants. Judgment affirmed, with $20 costs and disbursements. No opinion. Gulotta, P. J;-, Benjamin and Munder, JJ., concur; Martuseello and Latham, JJ., concur in the affirmance as to appellant Dowsey, but otherwise dissent and vote to reverse as to appellant Ennis and to dismiss the petition as to her, on the ground that she has no such custody or control of the child as would enable her to obey an order to produce the chüd.